Citation Nr: 1429628	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1977 to March 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran is claiming service connection for PTSD.  He has asserted that this disability is the result of exposure to a specific stressor that occurred while he was serving in the Republic of the Philippines.  Specifically, he has stated that he was involved in rescue operations after a natural disaster, a mudslide, when he had to recover numerous dead bodies.  On examination by VA in February 2009, the examiner rendered an opinion that the Veteran did not meet the criteria for a diagnosis of PTSD, based on the lack of verification of the stressful event.  It is noted that the claims folder contains verification of the event as detailed by the Veteran.  The occurrence of a stressor is an adjudicatory determination.  The sufficiency of a stressor is a medical determination.  Cohen v. Brown, 10 Vet. App. 128.  As the examiner who conducted the February 2009 examination appears to have rendered the opinion that the Veteran did not meet the criteria for a diagnosis of PTSD on the basis that there was insufficient verification of the stressor, and at least one of the Veteran's claimed stressors has been verified, a supplemental opinion is found necessary in this case.  

Regarding the claim of service connection for a left knee disability, at the Board hearing in March 2012, the Veteran advanced contentions that his left knee disorder is proximately due to, or aggravated by, his service-connected right knee disability.  He has not had an examination to explore the substance of this contention.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be reviewed by the VA examiner who conducted the examination in February 2009.  The examiner should be requested to review the record and to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran may be diagnosed with PTSD.  The examiner should note that the stressor claimed by the Veteran as causing his psychiatric disability has been verified by VA.  The examiner should render an opinion as to whether this stressor is sufficient for a diagnosis of PTSD to be rendered.  If the examiner who conducted the VA examination in February 2009 is not available, the RO should arrange for another examination so that the requested opinions may be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his left knee disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the left knee disorder is proximately due to or aggravated by his service-connected right knee disability.  The degree of any aggravation should be specified.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

